  Case 1:18-cr-00454-CMH Document 66 Filed 10/28/19 Page 1 of 4 PageID# 310



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA

                              Alexandria Division
_______________________________________
UNITED STATES OF AMERICA                )
                                        )
      v.                                )
                                        ) Criminal No. 1:18-CR-454 (CMH)
ISAAC N. GIBBONS                        )
      Defendant.                        )
_______________________________________)

   DEFENDANT’S NOTICE OF INTENT TO USE EXPERT TESTIMONY AT TRIAL

        Isaac Gibbons, by and through undersigned counsel, hereby submits notice pursuant to

Federal Rule of Criminal Procedure 16(b)(1)(B), Federal Rules of Evidence 702, 703, and 705,

and the order governing discovery in this matter (Dkt. No. 46), that it intends to call the

following experts in its case-in-chief at trial:

        1) Sara Jennings, DNP, RN, SANE-A, SANE-P, AFN-BC.

        It is anticipated that Sara Jennings, a Forensic Nurse Examiner and Nurse Practitioner

(“NP”), will testify as an expert regarding the SANE report by NP Scott Fleming. Specifically, it

is expected that Ms. Jennings will testify about NP Fleming’s findings noted on the anogenital

examination, and the interpretation of such findings based upon the information provided.

        It is expected that Ms. Jennings will testify that NP Fleming’s statements regarding his

examination of the complainant that “usually it is something more than sex when you see

swelling” and that it was “beyond vigorous sex” are not based upon current literature or research.

        The defense anticipates that Ms. Jennings will testify consistently with the information

and opinions contained in a letter prepared by her that describes her review of the SANE report,

attached as Exhibit A and incorporated by reference into this Notice.




                                                   1
  Case 1:18-cr-00454-CMH Document 66 Filed 10/28/19 Page 2 of 4 PageID# 311



       Ms. Jennings’ curriculum vitae, which outlines her education, training, and experience, is

attached as Exhibit B and is incorporated by reference into this Notice.

       2) Karl Reich, Ph. D.

       It is anticipated that Dr. Karl Reich, Chief Scientific Officer of Independent Forensics

(IFI), will testify as an expert regarding the DNA testing conducted by the government as well as

DNA testing conducted by IFI. It is expected that Dr. Reich will provide the scientific

explanation and background for the immunofluorescent staining that was used to try and identify

spermatozoa on the remaining swab provided by the government. Dr. Reich will provide images

of the stained slide and describe the results of the imaging / screening of the slide conducted by

IFI. The results of the imaging / screening of the slide were that no spermatozoa were

identified. It is expected that Dr. Reich will describe the sensitivity and specificity of the method

and testify regarding the reliability of the technique.

       It is expected that Dr. Reich will testify regarding the rationale for performing the

analysis chosen; the amount of evidentiary material provided was not sufficient to be able to

reproduce the work/results of the FBI laboratory. As there was only sufficient physical evidence

left for performing a more sensitive forensic test than DNA profiling, sperm searching was the

approach taken.

       It is anticipated that Dr. Reich will explain the scientific issues and known problems with

the method for sperm identification used by the FBI; also Dr. Reich would state that the lack of

documentation or images of the supposed sperm cell(s) found by the FBI does nothing to support

its conclusion of semen identified. It is expected that Dr. Reich will testify that the amount of

male DNA, the lack of sperm cells identified by the far more specific and sensitive method used

by IFI contradicts the assertion of the FBI as to the source of the male DNA in the sample.



                                                  2
 Case 1:18-cr-00454-CMH Document 66 Filed 10/28/19 Page 3 of 4 PageID# 312



       The defense anticipates that Dr. Reich will testify consistently with the information and

opinions contained in a report prepared by him, attached as Exhibit C and incorporated by

reference into this Notice. The defense may seek to supplement this report.

       Dr. Reich’s curriculum vitae, which outlines his education, training, and experience, is

attached as Exhibit D and is incorporated by reference into this Notice.

       3) Witness.

       In an abundance of caution, the defense hereby submits notice pursuant to Federal Rule

of Evidence 701 of its intention to elicit opinion testimony by a lay witness. The defense has

previously disclosed the expected substance of Witness’ testimony in Defendant’s Second CIPA

Section 5 Notice of Intent to Disclose Classified Information (Dkt. 59).




                                                            Respectfully submitted,

                                                            ______/s/________________
                                                            David Benowitz
                                                            VSB # 91194

                                                            Edward MacMahon
                                                            VSB # 25432

                                                            Price Benowitz, LLP
                                                            409 7th Street, NW, Ste. 200
                                                            Washington, DC 20004
                                                            O: 202-417-6000
                                                            F: 202-664-1331
                                                            David@PriceBenowitz.com
                                                            Counsel for Isaac Gibbons




                                                3
 Case 1:18-cr-00454-CMH Document 66 Filed 10/28/19 Page 4 of 4 PageID# 313




                                CERTIFICATE OF SERVICE
       I hereby certify that on this 28th day of October, 2019, a copy of the foregoing

Defendant’s Notice of Intent to Use Expert Testimony at Trial was served via the ECF system

upon Patricia Haynes, Clayton O’Connor, and John T. Gibbs, United States Attorney’s Office,

2100 Jamieson Avenue, Alexandria, VA 22314.

                                                            ______/s/________________
                                                            David Benowitz




                                                4
